—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated November 17,1995, which, upon reargument, vacated its prior order dated June 2, 1995, granting summary judgment to the defendant dismissing the complaint, and thereupon denied the motion for summary judgment.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs presented sufficient medical evidence of serious injury within the meaning of Insurance Law § 5102 (d) to defeat the defendant’s motion for summary judgment (see, Jablonski v Bolt, 213 AD2d 982; Bates v Peeples, 171 AD2d 635; see also, Lopez v Senatore, 65 NY2d 1017). Bracken, J. P., Copertino, Joy, Florio and Mc-Ginity, JJ., concur.